JS-CAND 44 (Rev. 07/19)

Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

CIVIL COVER SHEET

The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of

Case 4:20-cv-04771-KAW Document 1-1 Filed 07/16/20 Page 1 of 2

 

I. (a) PLAINTIFFS

ERIN LEIGH MAHER, JASON REINDORP, NICK MEDINA, MONICA CALMET, SOUTH OF MARKET BUSINESS ASSOCIATION, 570 JESSIE
LLC, SIERREC LLC dba MONTESACRO PINSERIA ROMANA, MEGALI SOUVLA INC. dba SOUVLA, DESIGN LIKE WHOA, LLC

(b) County of Residence of First Listed Plaintiff

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Zacks, Freedman & Patterson PC; 235 Montgomery St., Ste. 400, San Francisco, CA 94104;
415-956-8100; Andrew M. Zacks (SBN 147794); Sarah M.K. Hoffman (SBN 308568)

San Francisco

 

DEFENDANTS

CITY AND COUNTY OF SAN FRANCISCO, a municipal entity

Coun

of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

NOTE:

THE TRACT OF LAND INVOLVED.

Attorneys (/f Known)

San Francisco

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

City Attorney of San Francisco; City Hall, Room 234, | Dr. Carlton B.

Goodlett Pl., San Francisco, CA 94102; 415-554-4700

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only) I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
PTF DEF PTF DEF
1 U.S. Government Plaintiff <3 Federal Question Citizen of This State 1 1 Incorporated or Principal Place 4 4
(U.S. Government Not a Party) of Business In This State
SG t Defend Diversity Citizen of Another State 2 2 Incorporated and Principal Place 5 5
.S. Government Defendant iversity A
: - . as f Business In Another State
ship of Parties °
(Indicate Citizenship of Parties in Item III) Citizenor Subjectots 3 3 Farefan Nation 6 e
Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY 625 Drug Related Seizure of 422 Appeal 28 USC § 158 375 False Claims Act
120 Marine 310 Airplane 365 Personal Injury — Product Property 21 USC § 881 423 Withdrawal 28 USC 376 Qui Tam (31 USC

130 Miller Act

140 Negotiable Instrument

150 Recovery of
Overpayment Of
Veteran’s Benefits

151 Medicare Act

152 Recovery of Defaulted
Student Loans (Excludes
Veterans)

153 Recovery of
Overpayment
of Veteran’s Benefits
160 Stockholders’ Suits
190 Other Contract

195 Contract Product Liability

196 Franchise

REAL PROPERTY
210 Land Condemnation
220 Foreclosure
230 Rent Lease & Ejectment
240 Torts to Land
245 Tort Product Liability
290 All Other Real Property

315 Airplane Product Liability

320 Assault, Libel & Slander

330 Federal Employers’
Liability

340 Marine

345 Marine Product Liability

350 Motor Vehicle

355 Motor Vehicle Product
Liability

360 Other Personal Injury

362 Personal Injury -Medical
Malpractice

Liability
367 Health Care/
Pharmaceutical Personal
Injury Product Liability
368 Asbestos Personal Injury
Product Liability
PERSONAL PROPERTY
370 Other Fraud
371 Truth in Lending

380 Other Personal Property
Damage

385 Property Damage Product

690 Other

§ 157

 

 

Relations
740 Railway Labor Act

751 Family and Medical
Leave Act

790 Other Labor Litigation

791 Employee Retirement
Income Security Act

LABOR PROPERTY RIGHTS
710 Fair Labor Standards Act 820 Copyrights
720 Labor/Management 830 Patent

835 Patent—Abbreviated New
Drug Application

840 Trademark

 

SOCIAL SECURITY

 

 

 

 

 

 

Liability IMMIGRATION
CIVIL RIGHTS PRISONER PETITIONS | 402 Naturalization
Application
ee eae HABEAS CORPUS 465 Other Immigration
441 Voting 463 Alien Detainee Actions

442 Employment

443 Housing/
Accommodations

445 Amer. w/Disabilities—
Employment

446 Amer. w/Disabilities—Other
448 Education

 

510 Motions to Vacate
Sentence

530 General

535 Death Penalty
OTHER

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee—
Conditions of
Confinement

 

861 HIA (1395ff)

862 Black Lung (923)

863 DIWC/DIWW (405(g))
864 SSID Title XVI

865 RSI (405(g))

 

FEDERAL TAX SUITS

 

 

870 Taxes (U.S. Plaintiff or
Defendant)

871 IRS-Third Party 26 USC
§ 7609

 

§ 3729(a))
400 State Reapportionment
410 Antitrust
430 Banks and Banking
450 Commerce
460 Deportation
470 Racketeer Influenced &
Corrupt Organizations
480 Consumer Credit

485 Telephone Consumer
Protection Act

490 Cable/Sat TV

850 Securities/Commodities/
Exchange

890 Other Statutory Actions

891 Agricultural Acts

893 Environmental Matters

895 Freedom of Information
Act

896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

950 Constitutionality of State
Statutes

 

Vv. ORIGIN (Place an “X” in One Box Only)

 

 

 

 

1 Original Removed from 3. Remanded from 4 Reinstated or 5 Transferred from 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District (specify) Litigation-Transfer Litigation—Direct File
VI. CAUSE OF Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
42 USC § 1983 (see attached)
ACTION :
Brief descrintion of cause:
Violation of Due Process/Takings (see attached)
VII. REQUESTEDIN — CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, Fed. R. Civ. P. JURY DEMAND: x Yes No
VIII. RELATED CASE(S), JUDGE DOCKET NUMBER

IF ANY (See instructions):

 

IX. DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)

(Place an “X” in One Box Only) x SAN FRANCISCO/OAKLAND SAN JOSE EUREKA-MCKINLEYVILLE

 

DATE 97/16/2020 SIGNATURE OF ATTORNEY OF RECORD
 

 

SR RN AM RANE

Case 4:20-cv-04771-KAW Document 1-1 Filed 07/16/20 Page 2 of 2

Causes of Action

Public Nuisance (Civil Code § 3479)

Private Nuisance (Civil Code § 3501)

Negligence

Violation of Due Process / Takings (42 U.S.C. § 1983; U.S. Const. Amend. VIXIV)
Inverse Condemnation (Cal. Const. art. 1 § 19)

Violation of Equal Protection (42 U.S.C. § 1983; U.S. Cons. Amend. V/XIV)
Violation of Title II of the Americans with Disabilities Act (42 U.S.C. $§ 12131 et seq.)
Violation of Section 504 of the Rehabilitation Act (29 U.S.C. §§ 794 et seq.)

. Violation of California Disabled Persons Act (Civil Code § 54 et seq.)

0. Municipal Liability for Unconstitutional Custom or Policy (42 U.S.C. § 1983)

 

 
